 1
 2
 3
 4
 5
 6
                                     UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF NEVADA
 8
 9   CARL DUNCAN,                          )                             3:17-cv-00460-MMD-WGC
                                           )
10                Plaintiff,               )                                       ORDER
                                           )
11           vs.                           )                                   Re: ECF No. 39
                                           )
12   RAMON OLIVAS, et al.,                 )
                                           )
13                Defendants.              )
     ______________________________________)
14
15           Before the court is Plaintiff’s Request for an Appointment of Counsel (ECF No. 39). Plaintiff
16   bases his motion on (1) the fact that he has “little to no legal knowledge and forced to succum (sic) to
17   the assistance of untrained inmates in hopes of prosecuting his claims,” (2) that Plaintiff is in “24 hour
18   lock down a day (except for a few hours of yard on Mondays and Thursdays placed in a cage alone),”
19   and (3) Plaintiff’s “inability to directly and physically access the prison law library to communicate his
20   legal concerns and forced to function on a paging system.” (Id. at 3, 4.)
21           A litigant in a civil rights action does not have a Sixth Amendment right to appointed counsel.
22   Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). The United States Supreme Court has
23   generally stated that although Congress provided relief for violation of one’s civil rights under 42 U.S.C.
24   § 1983, the right to access to the courts is only a right to bring complaints to federal court and not a right
25   to discover such claims or even to litigate them effectively once filed with a court. Lewis v. Casey,
26   518 U.S. 343, 354-355 (1996).
27           In very limited circumstances, federal courts are empowered to request an attorney to represent
28   an indigent civil litigant. The circumstances in which a court will grant such a request, however, are
 1   exceedingly rare, and the court will grant the request under only extraordinary circumstances.
 2   United States v. 30.64 Acres of Land, 795 F.2d 796, 799-800 (9th Cir. 1986); Wilborn v. Escalderon,
 3   789 F.2d 1328, 1331 (9th Cir. 1986).
 4           A finding of such exceptional or extraordinary circumstances requires that the court evaluate both
 5   the likelihood of Plaintiff’s success on the merits and the pro se litigant's ability to articulate his claims
 6   in light of the complexity of the legal issues involved. Neither factor is controlling; both must be viewed
 7   together in making the finding. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991), citing Wilborn,
 8   supra, 789 F.2d at 1331. Plaintiff has shown an ability to articulate his claims. (ECF Nos. 1, 32, 37 40,
 9   41.)
10           In the matter of a case's complexity, the Ninth Circuit in Wilborn noted that:
11                 If all that was required to establish successfully the complexity of the
12                 relevant issues was a demonstration of the need for development of
                   further facts, practically all cases would involve complex legal issues.
13                 Thus, although Wilborn may have found it difficult to articulate his
                   claims pro se, he has neither demonstrated a likelihood of success on the
14                 merits nor shown that the complexity of the issues involved was
                   sufficient to require designation of counsel.
15           The Ninth Circuit therefore affirmed the District Court's exercise of discretion in denying the
16   request for appointment of counsel because the Plaintiff failed to establish the case was complex as to
17   facts or law. 789 F.2d at 1331.
18           The substantive claims involved in this action are not unduly complex. Plaintiff’s Complaint was
19   allowed to proceed on the portions of Count I alleging violations of the Eighth Amendment for failure
20   to protect and deliberate indifference to his serious medical needs against Defendants Olivas, Chan,
21   Owens, Fonoimoana and Mosely, on Count II alleging violation of due process against Defendants
22   Bellinger, Carpenter and Bennett, and on the portion of Count III alleging retaliation in violation of the
23   First Amendment against Defendants Bennett and Olivas. (ECF No. 3 at 14.) These claims are not so
24   complex that counsel needs to be appointed to prosecute them.
25           Similarly, with respect to the Terrell factors, Plaintiff has again failed to convince the court of
26   the likelihood of success on the merits of his claims.
27           While any pro se inmate such as Mr. Duncan would likely benefit from services of counsel, that
28   is not the standard this court must employ in determining whether counsel should be appointed.

                                                           2
 1   Wood v. Housewright, 900 F.2d 1332, 1335-1336 (9th Cir. 1990).
 2           The court does not have the power “to make coercive appointments of counsel." Mallard v. U. S.
 3   Dist. Ct., 490 US 296, 310 (1989). Thus, the court can appoint counsel only under exceptional
 4   circumstances. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) [cert den 130 S.Ct. 1282 (2010)].
 5   Plaintiff has not shown that the exceptional circumstances necessary for appointment of counsel are
 6   present in this case.
 7           In the exercise of the court's discretion, it DENIES Plaintiff’s Request for an Appointment of
 8   Counsel (ECF No. 39).
 9           IT IS SO ORDERED.
10           DATED: July 2, 2019.
11
12
                                                           ____________________________________
13                                                         WILLIAM G. COBB
                                                           UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
